DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US 2013/0322325 A1) in view of Maeda et al. (US 2014/0301371 A1)
Regarding claim 1, Hahn et al. teaches an electronic device (see par. 0046, par. 0051: a mobile relay node), comprising a processing circuit configured to generate a group-based relay handover command based on a trigger event, the group-based relay handover command comprising information on a device member list and a target relay node for each handover group of one or more handover groups (see par. 0106 – 0134; pars. 0218-0221; and figs. 7a and 11: The mobile relay forwards a handover request message containing the list of UEs toward the target eNB when it receives the measurement reports from a group of corresponding UEs; the handover 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Maeda et al.  to the electronic device of Hahn et al. in order to improve the communication quality between a UE being served thereby and a network and reduce the power consumption of the UE being served thereby. Also, it is conceivable that the operation of a mobile RN may eliminate the need for newly installing a macro cell, resulting in reductions in investment and operational costs of an operator.
Regarding claim 2, Hahn et al. teach wherein the electronic equipment serves as a source relay device in a wireless communication system, and wherein the electronic device further comprises a transceiving circuit configured to transmit the group-based relay handover command to a remote device in the device member list for each handover group (see par. 0106 – 0134; pars. 0218-0221; and figs. 7a and 11: The mobile relay forwards a handover request message containing the list of UEs toward the target eNB when it receives the measurement reports from a group of corresponding UEs; the handover requests from multiple UEs are grouped into a single handover request for the same target eNB and the grouped handover requests are sent to 
Regarding claim 3, Hahn et al. teach wherein the processing circuit is further configured to determine a group header device for each handover group, and the transceiving circuit is further configured to transmit information on the group header device to the remote device in the device member list for each handover group (see par. 0106 – 0134; pars. 0218-0221; and figs. 7a and 11: The mobile relay forwards a handover request message containing the list of UEs toward the target eNB when it receives the measurement reports from a group of corresponding UEs; the handover requests from multiple UEs are grouped into a single handover request for the same target eNB and the grouped handover requests are sent to the respective target eNBs on the time period basis; The target eNB then returns a handover request acknowledge message containing the list of admitted UEs for handover. If the plurality of UEs is grouped into the plurality of groups, the handover request acknowledge message may contain the list of admitted UEs for each group). 
Regarding claim 4, Hahn et al. teach wherein the transceiving circuit is further configured to receive, from one or more remote devices served by the electronic device, information on a desired relay device to which the remote device desires to be handed over, and the processing circuit is further configured to determine the target relay device for each handover group based on the information on the desired relay device for each remote device (see par. 0106 – 0134; pars. 0218-0221; and figs. 7a and 11: The mobile relay forwards a handover request message containing the list of UEs toward the target eNB when it receives the measurement reports from 
Regarding claim 5, Hahn et al. teach wherein the processing circuit is further configured to group the one or more remote devices into the one or more handover groups based on the information on the desired relay device for each remote device (see par. 0106 – 0134; pars. 0218-0221; and figs. 7a and 11: The mobile relay forwards a handover request message containing the list of UEs toward the target eNB when it receives the measurement reports from a group of corresponding UEs; the handover requests from multiple UEs are grouped into a single handover request for the same target eNB and the grouped handover requests are sent to the respective target eNBs on the time period basis; The target eNB then returns a handover request acknowledge message containing the list of admitted UEs for handover. If the plurality of UEs is grouped into the plurality of groups, the handover request acknowledge message may contain the list of admitted UEs for each group). 
Regarding claim 6, Hahn et al. teach wherein the transceiving circuit is further configured to transmit desired relay device request information to each remote device of the one or more remote devices (see par. 0106 – 0134; pars. 0218-0221; and figs. 7a and 11: The mobile relay forwards a handover request message containing the list of UEs toward the target eNB when it receives the measurement reports from a group of corresponding UEs; the handover requests from multiple UEs are grouped into a single handover request for the same target eNB and the 
Regarding claim 7, Hahn et al. teach wherein the desired relay device request information comprises measurement configuration information for identifying time-frequency resource information for the remote device measuring the desired relay device (see par. 0106 – 0134; pars. 0218-0221; and figs. 7a and 11: The mobile relay forwards a handover request message containing the list of UEs toward the target eNB when it receives the measurement reports from a group of corresponding UEs; the handover requests from multiple UEs are grouped into a single handover request for the same target eNB and the grouped handover requests are sent to the respective target eNBs on the time period basis; The target eNB then returns a handover request acknowledge message containing the list of admitted UEs for handover. If the plurality of UEs is grouped into the plurality of groups, the handover request acknowledge message may contain the list of admitted UEs for each group). 
Regarding claim 9, Hahn et al. teach wherein the processing circuit is further configured to perform relay reselection measuring to determine the target relay device for each handover group (see par. 0106 – 0134; pars. 0218-0221; and figs. 7a and 11: The mobile relay forwards a handover request message containing the list of UEs toward the target eNB when it receives the measurement reports from a group of corresponding UEs; the handover requests from multiple UEs are grouped into a single handover request for the same target eNB and the grouped handover requests are sent to the respective target eNBs on the time period basis; The target eNB then returns a handover request acknowledge message containing the list of admitted UEs for 
Regarding claim 10, Hahn et al. teach wherein the transceiving circuit is further configured to transmit connection establishment request information to the target relay device for the handover group where the electronic device is located, the connection establishment request information comprising information on a device in a device member list for the handover group where the electronic device is located (see par. 0106 – 0134; pars. 0218-0221; and figs. 7a and 11: The mobile relay forwards a handover request message containing the list of UEs toward the target eNB when it receives the measurement reports from a group of corresponding UEs; the handover requests from multiple UEs are grouped into a single handover request for the same target eNB and the grouped handover requests are sent to the respective target eNBs on the time period basis; The target eNB then returns a handover request acknowledge message containing the list of admitted UEs for handover. If the plurality of UEs is grouped into the plurality of groups, the handover request acknowledge message may contain the list of admitted UEs for each group). 
Regarding claim 11, Hahn et al. teach wherein the transceiving circuit is further configured to combine and broadcast-transmit the group-based relay handover command and the connection establishment request information (see par. 0106 – 0134; pars. 0218-0221; and figs. 7a and 11: The mobile relay forwards a handover request message containing the list of UEs toward the target eNB when it receives the measurement reports from a group of corresponding UEs; the handover requests from multiple UEs are grouped into a single handover request for the same target eNB and the grouped handover requests are sent to the respective target eNBs on the time period basis; The target eNB then returns a handover request acknowledge message 
Regarding claim 12, Hahn et al. teach wherein the transceiving circuit is further configured to receive connection establishment response information from the target relay device for the handover group where the electronic device is located, the connection establishment response information representing that the electronic device is allowed to access to the target relay device (see par. 0106 – 0134; pars. 0218-0221; and figs. 7a and 11: The mobile relay forwards a handover request message containing the list of UEs toward the target eNB when it receives the measurement reports from a group of corresponding UEs; the handover requests from multiple UEs are grouped into a single handover request for the same target eNB and the grouped handover requests are sent to the respective target eNBs on the time period basis; The target eNB then returns a handover request acknowledge message containing the list of admitted UEs for handover. If the plurality of UEs is grouped into the plurality of groups, the handover request acknowledge message may contain the list of admitted UEs for each group). 
Regarding claim 14, Hahn et al. teach wherein the trigger event comprises one or more of: link quality between the electronic device and one or more remote devices served by the electronic device is less than a first threshold; link quality between the electronic device and a network side device is less than a second threshold; and the electronic device receives high-layer signaling representing a requirement of performing relay handover for one or more remote devices served by the electronic device or representing a requirement of providing a relay service for the electronic device (see pars. 0047-0048: The network triggers the handover procedure based on the radio conditions and load. When the mobile relay node is deployed, it is expected 
Regarding claim 15, Hahn et al. teach wherein the electronic device serves as a target relay device in a wireless communication system, and wherein the electronic device further comprises a transceiving circuit configured to transmit the group-based relay handover command to a source relay device serving a remote device in the device member list for each handover group (see pars. 0047-0048 and fig. 7a). 
Regarding claim 16, Hahn et al. teach wherein the processing circuit is further configured to determine a group header device for each handover group, and transmit information on the group header device to the source relay device serving a remote device in the device member list for each handover group, and wherein the transceiving circuit is further configured to receive connection establishment request information from the group header device for each handover group, and transmit connection establishment response information, the connection establishment request information comprising information on a device in a device member list for the handover group, and the connection establishment response information comprising information on a device allowed to access to the electronic device (see pars. 0047-0048 and fig. 7a).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US 2013/0322325 A1) in view of Maeda et al. (US 2014/0301371 A1) and further in view of  KIM et al. (US 2021/0014813 A1).
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US 2013/0322325 A1) in view of Maeda et al. (US 2014/0301371 A1) and further in view of  Raaf et al. (US 2013/0182555 A1).
Regarding claim 13, Hahn et al. do not mention wherein the processing circuit is further configured to start a timer, and perform a relay reselection operation when no connection establishment response information from the target relay device for the handover group where the electronic device is located is received before expiration of the timer. Raaf et al. teach start a timer, and perform a relay reselection operation when no connection establishment response information from the target relay device for the handover group where the electronic device is located is received before expiration of the timer (see par. 0035: a timer value for user equipments and/or relay nodes controlled by the apparatus may be variably set, wherein the timer value may be related to a recovery processing conducted in case of a link failure, wherein a respective timer value may be set depending on at least one of a connection type and an expected connection condition to the respective user equipment and/or relay node). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643